Exhibit 10.12

MAGNUM HUNTER RESOURCES CORPORATION

EXECUTIVE CHANGE IN CONTROL

RETENTION AGREEMENT

This Executive Change in Control Retention Agreement (“Agreement”) is entered
into by and between Magnum Hunter Resources Corporation, a Delaware corporation
(together with any Successor, the “Company”), and
                                              (“Executive”). This Agreement is
effective as of November 14, 2011 (the “Effective Date”).

RECITAL

The Company desires to enter into this Agreement to facilitate retention of
Executive and promote continuity of management by providing Executive with
financial security in the event of a Change in Control (as defined below).

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Where the following words and phrases appear in this Agreement,
they have the meanings set forth below, unless their context clearly indicates
to the contrary.

(a) “Base Compensation” means the annual rate of base compensation of Executive
in effect immediately prior to the Change in Control or on [his or her]
termination of employment, whichever is greater.

(b) “Board” means the Board of Directors of the Company.

(c) “Bona Fide Underwriter” means an entity engaged in business as an
underwriter of securities that acquires securities of the Company through such
entity’s participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.

(d) “Cause” means any termination of Executive’s employment by reason of
Executive’s: (i) willful failure to perform substantially Executive’s duties
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) which failure continues for at least 30 days after
written notice of such failure has been given to Executive specifying in detail
such failure; (ii) the willful engaging by Executive in conduct that is
demonstrably and materially injurious to the Company and its affiliates taken as
a whole, monetarily or otherwise; or (iii) conviction of a felony. For purposes
of clauses (i) and (ii) of this definition, no act or failure to act, on behalf
of Executive’s part, shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interests of the Company.

(e) “Change in Control” has the meaning set forth in Section 2.1 of this
Agreement.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board, or, if no
Compensation Committee exists, the Board.

 

Page 1 of 13



--------------------------------------------------------------------------------

(h) “Continuity Directors” mean any individuals who are members of the Board as
of the Effective Date, and any individual who subsequently becomes a member of
the Board whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the Continuity
Directors (either by specific vote or by approval of the Company’s proxy
statement in which such individual is named as a nominee for director without
objection to such nomination); provided, however, that any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest, other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board, a default on any financial
instrument, a default on any dividends or any stock exchange or stock market
listing requirements or any similar requirements will, in each such case, not be
considered a Continuity Director.

(i) “Good Reason” for termination by Executive of Executive’s employment means
the occurrence (without Executive’s express written consent) upon a Change in
Control or within 24 months following a Change in Control of any one of the
following acts by the Company:

(i) a material reduction in Executive’s annual base salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time thereafter;

(ii) a material diminution in Executive’s annual Targeted Bonus opportunity,
which would include, but not be limited to, the following:

(1) a material reduction in the maximum Targeted Bonus attainable from one year
to the next;

(2) a material change to the criteria that must be met to achieve the maximum
Targeted Bonus that is not correlated to anticipated Company or individual
performance;

(3) a material change to the terms and conditions associated with payment of the
maximum Targeted Bonus;

(iii) a material diminution in the authority, duties or responsibilities of
Executive as in effect immediately prior to the Change in Control;

(iv) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
Executive report to a corporate officer or employee instead of reporting
directly to the Board if Executive reported to the Board at the time of the
Change in Control;

(v) a requirement that Executive transfer to a work location that is more than
30 miles from Executive’s principal work location immediately prior to the
Change in Control; or

(vi) any other act specified as Good Reason in an employment agreement between
Executive and the Company.

(j) “Health Benefit Coverage” means coverage under each group health plan
(including, but not limited to, medical, dental, and vision benefits) sponsored
or contributed to by the Company or its affiliates (or following the Change in
Control, by an affiliate of the Company that employs Executive) for its
similarly situated active employees.

 

Page 2 of 13



--------------------------------------------------------------------------------

(k) “Involuntary Termination” means (i) any termination of Executive’s
employment by the Company other than for Cause on or within 24 months following
a Change in Control and (ii) any termination of Executive’s employment by
Executive on or within 24 months following a Change in Control for Good Reason.
In order for a termination by Executive to be for Good Reason, Executive must
first give written notice to the Company in writing of the Good Reason event
within 45 days from the date that Executive first had actual knowledge of the
existence of the Good Reason event, and the Company will then have 30 days from
its receipt of the notice to remedy the event. If the Company fails to timely
remedy the event, Executive may terminate [his or her] employment for Good
Reason in the 10-day period following the Company’s failure to remedy the event.
An Involuntary Termination by Executive for Good Reason will be deemed to be
within the 24 months following a Change in Control if the initial existence of
the Good Reason event occurred within 24 months following a Change in Control.
Notwithstanding the foregoing, an Involuntary Termination will not be considered
to occur unless the termination results in a “separation from service” within
the meaning of Code section 409A.

(l) “Outstanding Securities” are those outstanding securities ordinarily having
the right to vote at elections of directors.

(m) “Release” means a general release from Executive in the form of Attachment A
to this Agreement with such modifications as are reasonably necessary to comply
with law upon advice from outside counsel.

(n) “Successor” means any individual, entity, group, or other person (as such
term is used in Section 13(d) or Section 14(d) of the Securities Exchange Act of
1934), other than the Company, any “affiliate” (as defined below) or any benefit
plan(s) sponsored by the Company or any affiliate, that succeeds to, or has the
practical ability to control (either immediately or solely with the passage of
time), the Company’s business directly, by merger, consolidation or other form
of business combination, or indirectly, by purchase of the Company’s Outstanding
Securities or all or substantially all of its assets or otherwise. For this
purpose, an “affiliate” is (i) any corporation at least a majority of whose
Outstanding Securities are owned directly or indirectly by the Company or
(ii) any other form of business entity in which the Company, by virtue of a
direct or indirect ownership interest, has the right to elect a majority of the
members of such entity’s governing body.

(o) “Targeted Bonus” means the maximum bonus opportunity established by the
Committee or, if the Committee has not established Executive’s bonus opportunity
for the year in which Executive’s Involuntary Termination occurs, 100% of
Executive’s Base Compensation for that year.

1.2 Headings. The headings of Articles and Sections are included solely for
convenience. If there is any conflict between the headings and the text of the
Agreement, the text will control.

ARTICLE 2

CHANGE IN CONTROL

2.1 Occurrence of a Change in Control. A “Change in Control” will be deemed to
have occurred if an event described in any one of the following paragraphs has
occurred:

(a) the sale, lease, exchange or other transfer, directly or indirectly, of all
or substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to any Successor;

 

Page 3 of 13



--------------------------------------------------------------------------------

(b) the approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

(c) any Successor other than a Bona Fide Underwriter becomes the beneficial
owner, directly or indirectly, of (i) 20% or more, but less than 50%, of the
combined voting power of the Company’s Outstanding Securities, unless the
transaction resulting in such ownership has been approved in advance by the
Continuity Directors, or (ii) 50% or more of the combined voting power of the
Company’s Outstanding Securities (regardless of any approval by the Continuity
Directors);

(d) a merger or consolidation to which the Company is a party (a “Transaction”)
if the Company’s stockholders immediately prior to the effective date of the
Transaction have beneficial ownership of securities of the surviving corporation
immediately following the effective date of the Transaction representing (i) 50%
or more, but not more than 80%, of the combined voting power of the surviving
corporation’s then Outstanding Securities, unless the Transaction has been
approved in advance by the Continuity Directors, or (ii) less than 50% of the
combined voting power of the surviving corporation’s then Outstanding Securities
(regardless of any approval by the Continuity Directors); or

(e) the Continuity Directors cease for any reason to constitute at least 50% or
more of the Board.

2.2 Accelerated Vesting. Notwithstanding the terms of the Magnum Hunter
Resources Corporation Stock Incentive Plan, any similar plan maintained by the
Company, or any applicable award agreements, upon a Change in Control all
outstanding unvested stock options, stock appreciation rights, and any other
equity-based compensation awards granted to Executive will become fully vested
and any restrictions thereon will lapse immediately prior to the Change in
Control. If an award specifies any performance standard, objective, or goal,
either for the Company or Executive, that has not been satisfied immediately
prior to the Change in Control, the performance standard, objective, or goal
will be deemed to have been met at 100%.

ARTICLE 3

SEVERANCE FOLLOWING A CHANGE IN CONTROL

3.1 Severance Benefits Following a Change in Control. Subject to all other
provisions of this Agreement, if Executive incurs an Involuntary Termination,
then on the date that [his or her] Release becomes irrevocable, Executive will
become entitled to the following severance benefits:

[If an Executive is the chief executive officer, a division president, an
executive vice president, or a senior vice president, use the following
language.]

 

  (a) 2 times [his or her] Base Compensation;

 

  (b) 2 times [his or her] Targeted Bonus; and

 

  (c) 24 months of Health Benefit Coverage for Executive and Executive’s
dependents.

 

Page 4 of 13



--------------------------------------------------------------------------------

[If an Executive is a vice president or assistant vice president, use the
following language.]

 

  (a) 1.5 times [his or her] Base Compensation;

 

  (b) 1.5 times [his or her] Targeted Bonus; and

 

  (c) 18 months of Health Benefit Coverage for Executive and Executive’s
dependents.

If Executive receives a promotion to the level of senior vice president or
higher prior to a Change in Control, Executive’s severance benefits will be
increased to the following levels:

 

  (d) 2 times [his or her] Base Compensation;

 

  (e) 2 times [his or her] Targeted Bonus; and

 

  (f) 24 months of Health Benefit Coverage for Executive and Executive’s
dependents.

3.2 Payment of Cash Severance Benefits. Payment of the severance benefits based
on Executive’s Base Compensation and Targeted Bonus will be made in a lump sum,
in cash, 60 days following the date of Executive’s Involuntary Termination.

3.3 Health Benefit Coverage. The Health Benefit Coverage available for Executive
and, where applicable, [his or her] eligible dependents will be provided in
accordance with the following:

(a) Health Benefit Coverage will be at a cost to Executive that is equal to the
cost for an active employee for similar coverage. The Company’s contribution
towards Executive’s Health Benefit Coverage following [his or her] Involuntary
Termination will be reported as taxable income to Executive.

(b) Except as provided in Section 3.4, Health Benefit Coverage will be in lieu
of continuation coverage available pursuant to the Consolidated Omnibus Budget
Reconciliation Act (COBRA).

(c) Executive will be permitted to enroll or drop dependents from Health Benefit
Coverage under the same circumstances as an active employee.

(d) If Health Benefit Coverage is not available under a Company-sponsored plan,
Executive will receive a cash payment each month for the remainder of the Health
Benefit Coverage period in an amount that the Company was contributing towards
the cost of coverage for Executive and Executive’s dependents immediately prior
to the unavailability of Health Benefit Coverage.

(e) Health Benefit Coverage will end upon Executive’s subsequent eligibility for
and satisfaction of any waiting periods under another employer’s health benefit
plans that provide coverage substantially similar to the coverage provided to
Executive immediately prior to a Change in Control. Executive must promptly
report [his or her] eligibility for another employer’s health benefit plan to
the Committee or its designee.

3.4 Release. The Company will furnish Executive with the Release immediately
following Executive’s Involuntary Termination that specifies the time period
that Executive will have to review the Release and that will become irrevocable
seven days following Executive’s execution of the Release. Executive’s execution
of the Release is a condition to the receipt of any severance payments or
benefits under this Agreement; provided, however, that Executive will receive
Health Benefit Coverage for Executive and Executive’s dependents from the date
of Executive’s Involuntary Termination through the

 

Page 5 of 13



--------------------------------------------------------------------------------

date that the Release becomes irrevocable. If Executive executes the Release and
it becomes irrevocable, Health Benefit Coverage provided during the Release
review period will be considered part of the benefit provided under Section 3.1.
If Executive does not execute the Release or revokes an executed Release,
Executive will not be required to reimburse the Company for Health Benefit
Coverage during the Release review period. If Executive does not execute the
Release within the time period specified in the Release, [he or she] will be
deemed to have waived [his or her] entitlement to any payment or benefit under
the Agreement.

3.5 Code Section 280G Safe Harbor. Except as otherwise specified in an agreement
between Executive and the Company, if any payment, distribution or provision of
a benefit to Executive pursuant to the terms of this Agreement, when aggregated
with any other payment, distribution or provision of a benefit to or on behalf
of Executive outside of this Agreement, would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties with respect
to that excise tax (the excise tax, together with any such interest or
penalties, are collectively referred to as the “Excise Tax”), the Company will
reduce the payments and benefits to Executive to the minimum extent necessary so
that no part of the payments or benefits received under this Agreement will be
subject to the Excise Tax. The Company will, in good faith, make the
determination as to whether any reduction in the amount of the payments and
benefits provided under this Agreement is necessary. Reductions will be made
only if Executive’s net after-tax benefit after all reductions will exceed
Executive’s net after-tax benefit if those reductions were not made. Nothing in
this Agreement requires the Company to be responsible for, or have any liability
or obligation with respect to, Executive’s excise tax liabilities under
Section 4999 of the Code.

[Section 3.6 will only be included if Executive has an employment agreement with
the Company or an affiliate and may need to be modified based on specific
contract terms.]

3.6 Coordination with Other Arrangements. Executive is a party to an employment
agreement with the Company dated May 22, 2009 (the “Employment Agreement”). This
Agreement is not intended to diminish Executive’s rights under the Employment
Agreement. If Executive becomes entitled to the payments and benefits described
in Section 3.1 of this Agreement, Executive agrees to waive [his or her] right
to the payments described in [Section 5.3] of the Employment Agreement.

ARTICLE 4

GENERAL PROVISIONS

4.1 Term. This Agreement is effective as of the Effective Date and will continue
in full force and effect until 24 months following a Change in Control if
Executive does not experience an Involuntary Termination or, if Executive
experiences an Involuntary Termination, upon the satisfaction of the parties’
obligations under this Agreement. Notwithstanding the foregoing, the parties
intend that the covenants contained in the Release will survive indefinitely.

4.2 Amendment. This Agreement may only be amended with the written consent of
the parties.

4.3 No Contract of Employment. This Agreement may not be deemed to be a contract
of employment between the Company and Executive or to be consideration for the
employment of Executive. Nothing in the Agreement may be deemed to give
Executive the right to be retained in the employ of the Company or to restrict
the right of the Company to discharge Executive at any time nor may the
Agreement be deemed to give the Company the right to require Executive to remain
in the employ of the Company or to restrict Executive’s right to terminate [his
or her] employment at any time.

 

Page 6 of 13



--------------------------------------------------------------------------------

4.4 Severability. Any provision in this Agreement that is prohibited or
unenforceable in any jurisdiction by reason of applicable law will, as to that
jurisdiction, be ineffective only to the extent of the prohibition or
unenforceability without invalidating or affecting the remaining provisions of
the Agreement, and any prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable that provision in any other jurisdiction.

4.5 Nonalienation. Executive may not pledge, hypothecate, anticipate or assign
benefits or rights under this Agreement, except by will or the laws of descent
and distribution.

4.6 Effect of Agreement. [Except as provided in Section 3.6,] this Agreement is
intended to supersede all prior oral or written policies of the Company and all
prior oral or written communications to Executive with respect to its subject
matter, and all prior policies or communications are hereby null and void and of
no further force and effect. Further, this Agreement will be binding upon the
Company and any Successor of the Company, by merger or otherwise, and will inure
to the benefit of and be enforceable by Executive and [his or her]
representatives, heirs, and estate.

4.7 Taxes. The Company or its successor may withhold from any amounts payable to
Executive under this Agreement those federal, state or local taxes required to
be withheld pursuant to any applicable law or regulation.

4.8 Notice. Any notice required under this Agreement must be provided in writing
and delivered via one of the following methods: (a) personally; (b) sent by
registered or certified mail, return receipt requested; or (c) by a nationally
recognized overnight courier that provides delivery confirmation. Notice from
Executive to the Company should be addressed to the attention of the Company’s
General Counsel at 777 Post Oak Blvd., Suite 650, Houston, Texas 77056. Notice
from the Company to Executive will be provided personally to Executive or sent
to Executive’s home address specified by Executive below [his or her] signature
to this Agreement. Each party must notify the other of any change in address.
Notice will be deemed to be given on the date of personal delivery or the
delivery date specified on a return receipt or other delivery confirmation.

4.9 Governing Law. This Agreement will be interpreted and construed in
accordance with the laws of the State of Texas without regard to conflict of
laws principles, except to the extent preempted by federal law.

4.10 Disputes.

(a) The Company will promptly advance, to the extent permitted by law, all legal
fees and expenses that Executive may reasonably incur in connection with any
dispute regarding the terms, validity, or enforceability of this Agreement or
the Release that is initiated by the Company, Executive, or others. Executive
will refund the Company the amount of any advances to the extent there is a
final determination by a court or arbitrator that the advances relate to claims
brought or defenses asserted by Executive against the Company with respect to
this Agreement or the Release that are determined to have been made or asserted
by Executive in bad faith or without a reasonable basis therefor.

(b) If payment of any amount under this Agreement is delayed because of a
pending dispute and the Company is ultimately required to pay that amount, the
Company will pay that amount with interest at three percentage points above the
interest rate shown as the Prime Rate in the Money Rates column in the then most
recently published edition of The Wall Street Journal (Southwest Edition) or, if
the Prime Rate is not published by The Wall Street Journal at the time of
payment, a comparable index rate published by a similar publication; provided,
that the rate of interest may not exceed the maximum rate of interest allowed by
applicable law.

 

Page 7 of 13



--------------------------------------------------------------------------------

4.11 Section 409A. The amounts payable pursuant to this Agreement are intended
to comply with the short-term deferral exception and/or separation pay exception
to Code section 409A. To the extent that Executive is a “specified employee”
within the meaning of the Treasury Regulations issued pursuant to Code
section 409A as of Executive’s Involuntary Termination, no amount that
constitutes a deferral of compensation subject to Code section 409A that is
payable on account of Executive’s separation from service will be paid to
Executive before the first day of the seventh month after Executive’s
Involuntary Termination or, if earlier, the date of Executive’s death following
Involuntary Termination. All such amounts that are delayed by operation of this
Section will be accumulated and paid at the end of the delay period. No interest
will be paid by the Company with respect to any such delayed payments. For
purposes of Code Section 409A, each payment or amount due under this Agreement
will be considered a separate payment, and Executive’s entitlement to a series
of payments under this Agreement is to be treated as an entitlement to a series
of separate payments.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation

 

By:  

 

    Date:  

 

  [Joe L. McClaugherty, Chairman,         Compensation and Nominating Committee]
      EXECUTIVE      

 

    Date:  

 

 

Address for Notification to Executive:

 

 

 

 

Page 8 of 13



--------------------------------------------------------------------------------

ATTACHMENT A

RELEASE AND WAIVER

This Release and Waiver (“Release and Waiver”) is made as of the          day of
            , 20     (the “Effective Date”), by and between Magnum Hunter
Resources Corporation (the “Company”), a Delaware corporation, and
                                         (“you”). This Release and Waiver
confirms that your employment with the Company terminated effective as of
            , 20    . You have been or will be paid by the Company through your
last day of employment and will have no further duties or responsibilities
thereafter. In exchange for your agreement to the terms of this Release and
Waiver, the Company will provide you with the benefits described in the
Executive Change in Control Retention Agreement (the “Agreement”), in accordance
with the terms and conditions of the Agreement (less applicable withholding for
taxes and other lawful deductions). These benefits are referred to in this
Release and Waiver as the “Severance Benefits” and are subject to the terms of
the Agreement.

As used in this Release and Waiver, the “MHR Releasees” means the Company and
its parents, subsidiaries, insurers, related and/or affiliated entities,
predecessors, successors, and assigns of any of these entities, and the past,
present, and future officers, directors, employees, shareholders, trustees,
representatives and agents of any of them, whether in their individual or
official capacities.

As used in this Release and Waiver, “you” means you and anyone who has, may
have, or will have any legal rights or claims through you. This includes, but is
not limited to, your spouse, heirs, assigns, agents, executors, administrators,
and legal representatives.

In entering into this Release and Waiver, you hereby acknowledge and agree as
follows:

1. General Release and Waiver. In exchange for the Severance Benefits, you agree
and hereby waive and release all rights, claims, and causes of action, if any,
you may have against the MHR Releasees, of whatever nature, at common law,
statutory or otherwise, related to your employment, the termination of your
employment, or any purportedly unlawful employment practice accruing from any
time in the past to the date hereof. This general release applies to and
includes, among other things:

(a) any claims for age discrimination that could be brought under the Age
Discrimination in Employment Act of 1967, as amended;

(b) any claims brought by any other person or class action under which you may
have a right or benefit, and you agree that, in the event that any such claims
are brought, you will not accept any proceeds or compensation obtained by the
parties asserting such claims;

(c) any purported rights you may have under any employment-related policies of,
or agreements with, the MHR Releasees other than this Release and Waiver;

(d) any claims arising under any federal, state or local statute, ordinance,
rule, regulation or common-law principle that relates to an individual’s
employment, termination of employment, or employment practices or conditions,
including but not limited to:

(i) Title VII of the Civil Rights Act of 1964, as amended,

(ii) the Civil Rights Act of 1866 and 1871 (42 U.S.C. section 1981), as amended,

(iii) the National Labor Relations Act, as amended,

 

Page 9 of 13



--------------------------------------------------------------------------------

(iv) the Family and Medical Leave Act of 1993, as amended,

(v) the Employee Retirement Income Security Act of 1974, as amended,

(vi) the Americans with Disabilities Act of 1990, as amended,

(vii) the Rehabilitation Act of 1973, as amended,

(viii) the Occupational Safety and Health Act, as amended,

(ix) the Immigration Reform Control Act, as amended,

(x) the Civil Rights Act of 1991, as amended,

(xi) the anti-discrimination, employment, wage and hour, or corporation laws of
any state or municipality, and

(xii) any claims under any express or implied contract or any rights purported
to exist under any common law principle.

All claims listed above are collectively referred to as the “Released Claims.”
This general release does not include:

(i) any rights you have under an employee pension plan, whether defined benefit
or defined contribution, according to the terms and conditions of such plan;

(ii) any rights you have under the Magnum Hunter Resources Corporation Stock
Incentive Plan, any similar plan maintained by the Company, or any applicable
award agreements;

(iii) any rights to continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act;

(iv) any claims that controlling law expressly provides may be not be waived or
released by settlement;

(v) any claims that may arise after the date this Release and Waiver is signed;

(vi) any rights to indemnification, reimbursement, advancement of expenses or
directors’ and officers’ liability insurance coverage or similar rights under
the certificate of incorporation and bylaws (or corresponding documents) of the
Company or any affiliate, any contract between the Company or an affiliate and
you, or any merger, acquisition or similar agreement to which the Company or an
affiliate is a party;

(vii) any claims or rights you have under an employment agreement with the
Company;

(viii) any claim to enforce the terms of this Release and Waiver; or

(ix) any claim to enforce the terms of the Agreement.

 

Page 10 of 13



--------------------------------------------------------------------------------

Nothing in this Release and Waiver may prevent you from filing any claim that
cannot be waived by law, including a challenge to the validity of this Release
and Waiver, with the Equal Employment Opportunity Commission (“EEOC”), National
Labor Relations Board (“NLRB”) or comparable state or local agency, or
participating in any investigation or proceeding conducted by the EEOC, NLRB or
comparable state or local agency; however, you understand and agree that you are
waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC, NLRB or comparable state or local agency
proceeding or subsequent legal actions.

2. Waiver of COBRA Coverage. By accepting Health Benefit Coverage under the
Agreement, you agree to waive your rights to coverage under the Consolidated
Omnibus Budget Reconciliation Act (COBRA). If you accept COBRA coverage during
the COBRA election period, you will waive the Health Benefit Coverage under the
Agreement.

3. No Assignment. You represent that you have made no assignment, sale,
delivery, transfer or conveyance of any rights you have asserted or may have
against the MHR Releasees with respect to any of the Released Claims.

4. Adequate Consideration. You acknowledge and agree that the amounts being paid
to you and the benefits being provided to you pursuant to this Release and
Waiver are not amounts and benefits to which you are otherwise entitled and are
being paid and provided to you solely in exchange for your entry into this
Release and Waiver.

5. No Disparagement. You agree to refrain from making public or private comments
relating to any of the MHR Releasees that are derogatory or which may tend to
injure an MHR Releasee in its or their business, public or private affairs. This
is not intended, and should not be construed to (i) inhibit or limit your
ability to cooperate with any investigation conducted by a governmental or
regulatory agency or official, including by providing information, causing
information to be provided, or otherwise assisting in an investigation by such
governmental or regulatory agency or official regarding conduct that you
reasonably believe constitutes a violation of state or federal law; (ii) inhibit
or limit your right to conduct a reasonable and good faith defense of any
litigation or other claims that might be asserted against you; (iii) inhibit or
limit your ability to respond to a subpoena or other lawful order compelling you
to provide testimony or information; or (iv) inhibit or limit your ability to
file, cause to be filed, testify, participate in or otherwise assist in a
proceeding filed or about to be filed relating to an alleged violation of
federal securities laws or regulations or any other federal law relating to
fraud against shareholders (excepting any proceeding purporting to assert any
claims on your behalf that have been released by the terms of this Release and
Waiver).

6. Confidentiality. By entering into this Release and Waiver, you agree and
affirm that you will not disclose any confidential, proprietary, financial, or
technical data that you developed, assisted in developing, accumulated,
interpreted, or that in any way became known to you while working for the
Company, except as may be provided in this Release and Waiver. You also agree
that you will not disclose any trade secrets that you developed, assisted in
developing, accumulated, interpreted, or that in any way became known to you
while working for the Company. The restrictions on disclosure in this Section
will not apply to any confidential, proprietary, financial or technical data or
trade secrets to the extent such data and trade secrets are (a) in the public
domain other than as a result of your breach of this Section; (b) available to
you from a third party source unless you know that such source would be
violating an agreement with the Company in providing such data or trade secrets
to you; (c) independently developed by you without use of the data and trade
secrets that became known to you while working for the Company; or (d) required
to be disclosed by applicable law, stock exchange rule or legislative,
administrative or judicial process.

 

Page 11 of 13



--------------------------------------------------------------------------------

7. Entire Agreement; No Third Party Beneficiaries. This Release and Waiver
expresses the entire agreement between the Company and you relating to your
termination of employment and the matters contained in this Release and Waiver.
You agree that no one has made any representations or promises to induce you to
enter into this Release and Waiver, except as set forth herein. This Release and
Waiver is not intended to confer upon any person other than the Parties any
rights or remedies hereunder.

8. Review. You understand and agree that promises made in this Release and
Waiver, including the general release, are voluntary, and that the Release and
Waiver provides you with consideration in addition to anything to which you are
otherwise entitled. You have [21 or 45] days to review this Release and Waiver
and, if during that time period you sign the Release and Waiver, then you have
seven days following the date you sign the Release and Waiver to revoke your
acceptance of it. If you decide to revoke the Release and Waiver, notice should
be sent to the attention of the Company’s general counsel at 777 Post Oak Blvd.,
Suite 650, Houston, Texas 77056. If you do not accept this Release and Waiver or
if you revoke the Release and Waiver, then you will not receive the Severance
Benefits. The Severance Benefits are not due and payable until the expiration of
the seven-day revocation period and are only due if the Release and Waiver is
not revoked by you during that time. If you revoke your acceptance of the
Release and Waiver during the revocation period described above, then this
Release and Waiver shall become null and void.

9. Health Benefit Coverage During Review Period. Notwithstanding anything in
this Release and Waiver to the contrary, you will receive Health Benefit
Coverage (as defined under the Agreement) for you and your dependents from the
date of your Involuntary Termination through the date that this Release and
Waiver becomes irrevocable as described in Section 8 above. If you do not
execute this Release and Waiver or revoke it as described in Section 8 above,
you will not be required to reimburse the Company for Health Benefit Coverage
during the review period.

10. Return of Property. You agree to return promptly to the Company all Company
property including, for example but without limitation, building keys, access
card, company phone, company laptop, and any papers, memoranda, reports, or
other documents received or developed by you during your employment.

11. Breach by Executive. In the event of a breach or threatened breach by you of
any of the provisions of this Release and Waiver, you consent and agree that the
Company will be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against the breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief will be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.

12. Reformation; Severability. If, for any reason whatsoever, any one or more of
the provisions of this Release and Waiver is held or deemed to be inoperative,
unenforceable, or invalid by a court of competent jurisdiction, it will be
reformed to reflect the intent of the parties. If reformation is deemed
impossible, the offending provisions will be severed and the remaining
paragraphs and clauses will be enforced with the intent of this Release and
Waiver preserved. Furthermore, these circumstances will not have the effect of
rendering such a provision invalid in any other case.

13. Controlling Law. The law of Texas governs the validity and interpretation of
this Release and Waiver insofar as federal law does not control.

 

Page 12 of 13



--------------------------------------------------------------------------------

14. Attorney Consultation. You are hereby advised in writing to consult with an
attorney prior to executing this Release and Waiver, and you acknowledge that
you have adequate opportunity to do so.

15. Knowing Waiver and Release. You acknowledge and agree that this Release and
Waiver is written in a manner calculated to be understood by you and that you
fully understand the terms and conditions of this Release and Waiver. You are
not obligated to sign this Release and Waiver, and refusal to do so will not
jeopardize your right to any benefits to which you are already entitled. You
hereby agree and acknowledge that this Release and Waiver is a knowing and
voluntary waiver of any Released Claims you have or may have had against any of
the MHR Releasees for anything that occurred up until the date that this Release
and Waiver is executed.

IN WITNESS WHEREOF, the parties hereto have executed this Release and Waiver.

MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation

 

By:  

 

    Date:  

 

  [Joe L. McClaugherty, Chairman,         Compensation and Nominating Committee]
      EXECUTIVE      

 

    Date:  

 

 

Page 13 of 13



--------------------------------------------------------------------------------

Exhibit 10.12.1

MAGNUM HUNTER RESOURCES CORPORATION

AMENDMENT TO EXECUTIVE

CHANGE IN CONTROL RETENTION AGREEMENT

Magnum Hunter Resources Corporation, a Delaware corporation (the “Company”) and
                                         (“Executive”) entered into an Executive
Change in Control Retention Agreement effective November 14, 2011 (the
“Agreement”). The parties are entering into this Amendment to clarify the
definition of “Company” in the Agreement and to further define how Executive’s
Targeted Bonus will be calculated under the Agreement.

FIRST: The preamble of the Agreement is hereby amended by restatement in its
entirety as follows:

This Executive Change in Control Retention Agreement (“Agreement”) is entered
into by and between Magnum Hunter Resources Corporation, a Delaware corporation
(the “Company,” which term will include any Successor as the context requires),
and                                          (“Executive”). This Agreement is
effective as of November 14, 2011 (the “Effective Date”).

SECOND: Section 1.1(o) of the Agreement is hereby amended by restatement in its
entirety as follows:

“Targeted Bonus” means the highest of (i) the maximum bonus opportunity
established by the Committee for Executive or, if the Committee has not
established Executive’s bonus opportunity for the year in which Executive’s
Involuntary Termination occurs, 100% of Executive’s Base Compensation, (ii) the
maximum bonus opportunity established by the Committee for Executive for the
immediately preceding year, or (iii) the maximum bonus opportunity established
by the Committee for Executive immediately prior to the Change in Control.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of November 14th, 2011.

 

MAGNUM HUNTER RESOURCES CORPORATION By:  

 

  Joe L. McClaugherty, Chairman,   Compensation Committee EXECUTIVE

 